Judgment unanimously affirmed, with costs. Memorandum: We affirm for the reasons stated in the decision of Lawton, J., on the motion to set aside the verdict. We add only that defendant’s counsel stated in his brief and in the record that the reduction in the verdict to $100,000 "was consented to by both parties in lieu of a new trial and solely on the issue of damages.” (Emphasis added.) Defendant, therefore, cannot now complain about the amount of the verdict. If we were to reach that issue we would hold that the verdict, as reduced, was not excessive. (Appeal from judgment of Supreme Court, Oneida County, Lawton, J.—false arrest, battery.) Present— Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.